The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 6/11/2021.
Claims 1, 5, 9, 12, 16 and 19 are amended.
Claim 4 is cancelled. Claim 21 is added new.
Claims 1-3 and 5-21 are rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.
Response to Arguments
7. Applicant`s arguments filed June 11, 2021 have been fully considered but they are not persuasive with respect to prior art rejection.
8. Applicant`s arguments have been considered but are not persuasive, As per independent claim 1, Applicant argued that Dasari/Hebsur do not appear to explicitly disclose “each enclosure comprising at least one processing device coupled to memory and a redundant array of independent disks (RAID) arrangement comprising a plurality of drives. the at least one processing device of the given enclosure configured: to receive the obtained data pages from the storage controller; responsive to receiving the command from the storage controller, to determine that at least one other compressed data page of the compressed data pages does not fit on the stripe of the plurality of drives and has not been stored on the plurality of drives; and to return information associated with the storage of the one or more of the compressed data pages to the storage controller, the information comprising an indication that the at least one other compressed data page does not fit on the stripe of the plurality of drives and has not been stored on the plurality of drives and a size of the at least one other compressed data page”, Examiner relies on a newly cited reference Roberts, Meiri and Dewitt to teach these limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 3, 5, 9, 11, 12, 16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Satoyama et al. (US PGPUB 2019/0121549, hereinafter " Satoyama"), in view of Roberts et al.   (US PGPUB 2020/0043290  hereinafter referred to as Roberts), in view of Meiri et al.   (US 9,606,870  hereinafter referred to as Meiri), and further in view of Dewitt et al. (US PGPUB 2017/0153843) (hereinafter ‘Dewitt’).
As per independent claim 1, Satoyama discloses an apparatus comprising: a storage system comprising a plurality of enclosures and a storage controller [(Paragraphs 0039-0042 and Paragraphs 0057-0059; FIGs.1, 2 and 3) wherein Satoyama teaches where FIG. 1 is a flowchart illustrating an overview of a data management method according to a first embodiment. A storage device 104 (see FIG. 2) receives an overwrite request from a user with respect to a volume stored in the storage device 104 from a high-order computer (for example, a host computer 101), such that when the access frequency is higher than the threshold (S20: YES), the storage device 104 determines that the write target page is a page having a high access frequency and offloads a write data compression process to a flash memory package (FMPK) 113 (see FIG. 2) (S30). On the other hand, when the access frequency of the write target page is low (S20: NO), the storage device 104 performs a write data compression process on a storage controller 109 side (the storage controller 109 or a circuit or the like connected to the storage controller 109 via a bus) (S40). In the present embodiment, the compression process executed by the FMPK 113 and the compression process executed on the storage controller 109 side are different compression algorithms. The compression algorithm with which the compression process is executed is selected based on the access frequency of the write target page, and the write data is compressed by the compression algorithm. After that, the write data is stored in an FM chip 280 (see FIG. 3) of the FMPK 113 to correspond to the claimed limitation], each enclosure comprising at least one processing device coupled to memory and a plurality of drives configured in accordance with a redundant array of independent disks (RAID) arrangement [(Paragraphs 0039-0042 and Paragraphs 0057-0059; FIGs.1, 2 and 3) wherein Satoyama teaches where The FMPK 113 is a storage device including a nonvolatile storage medium for finally storing the write data from the host 101. The storage controller 109 may have a RAID function capable of restoring data of the FMPK 113 even when one FMPK 113 breaks down. In this case, a plurality of FMPKs 113 forms one RAID group (a parity group) 308. The FMPK 113 has one or more flash memory chips 280 (see FIG. 3), for example, as a nonvolatile recording medium. An example of the FMPK 113 is a solid state drive (SSD). The FMPK 113 may have a function (a compression function) of compressing write data and storing the same in its storage medium. A plurality of FMPKs 113 provides one or more logical storage areas (logical volumes) based on a RAID group. The logical volume is correlated with a physical storage area included in the FMPK 113 of the RAID group to correspond to the claimed limitation], the at least one procesing device being separate from the plurality of drives [(Paragraphs 0039-0042 and Paragraphs 0057-0059; FIGs.1, 2 and 3) wherein Satoyama teaches where FMPK 113 has one or more flash memory chips 280 (see FIG. 3), and the FM controller 210 includes a drive interface (I/F) 211, a processor 213, a memory 214, a flash interface (I/F) 215, and a compression/decompression circuit 216. These components are connected to each other via an internal network 212. The FM controller 210 may not include the compression/decompression circuit 216 to correspond to the claimed limitation]; the storage controller configured: to obtain data pages associated with at least one input-output request;  to provide the obtained data pages to the at least one processing device of a given enclosure of the plurality of enclosures; and to issue a command to the at least one processing device of the given enclosure to perform at least one operation based at least in part on the obtained data pages [(Paragraphs 0052-0054, 0066-0067 and Paragraphs 0082-0085; FIGs.1, 2 and 3) wherein Satoyama teaches where the storage controller 109 includes a processor 105 and a local memory 114 connected to the processor 105. The local memory 114 is constituted by a RAM or the like, for example, and stores programs, data, and the like used in the processor 105. The processor 105 reads programs stored in the shared memory 111 into the local memory 114 and executes processes described in the programs. The programs executed by the processor 105 include a compression/decompression program for executing a data compression process and a data decompression process (compression/decompression process) according to a predetermined compression algorithm, for example. In the present embodiment, the processor 105 executes a data compression/decompression process by executing the compression/decompression program. However, the present invention is not limited thereto, and a hardware circuit executing the compression/decompression process may be connected to the storage controller 109 or the bus 112 so that the compression/decompression process is executed by the circuit. Also, The FMPK 113 includes a flash memory (FM) controller 210 and a plurality of flash memory (FM) chips 280 which is a nonvolatile storage medium for storing data. The FM controller 210 includes a drive interface (I/F) 211, a processor 213, a memory 214, a flash interface (I/F) 215, and a compression/decompression circuit 216. These components are connected to each other via an internal network 212. The FM controller 210 may not include the compression/decompression circuit 216 to correspond to the claimed limitation]; the at least one processing device of the given enclosure configured:  to receive the obtained data pages from the storage controller; responsive to receiving the command from the storage controller, to generate compressed data pages based at least in part on the received data pages; to store one or more of the compressed data pages on the plurality of drives according to the RAID arrangement; and  to return information associated with the storage of the one or more of the compressed data pages to the storage controller [(Paragraphs 0052-0054, 0062-0067, 0082-0085 and Paragraphs 0095-0097; FIGs.1, 2 and 3) wherein Satoyama teaches where the FMPK 113 includes a flash memory (FM) controller 210 and a plurality of flash memory (FM) chips 280 which is a nonvolatile storage medium for storing data. The FM controller 210 includes a drive interface (I/F) 211, a processor 213, a memory 214, a flash interface (I/F) 215, and a compression/decompression circuit 216. The processor 213 executes a program stored in a memory 214 of the FMPK 113 to thereby execute various processes (for example, processes corresponding to management of a storage area to be described later and an access request from the storage controller 109). For example, the processor 213 receives a read request or a write request from the storage controller 109 and executes a process corresponding to the received request. The processor 213 may receive a write request from the storage controller 109, complete the write request in a stage where data corresponding to the write request is written to the FM chip 280, and report completion of the write request to the storage controller 109. Moreover, the processor 213 may temporarily store data read or written between the storage controller 109 and the FM chip 280 in a buffer (not illustrated). Furthermore, the processor 213 may send a completion report of the write request to the storage controller 109 in a stage where the data corresponding to the write request from the storage controller 109 is written to a buffer. The compression/decompression circuit 216 is a device that performs a data compression process and a data decompression process. The compression/decompression circuit 216 is implemented by hardware such as an application specific integrated circuit (ASIC), for example. The compression/decompression circuit 216 may be constituted by a CPU and a memory. In this case, the CPU may perform a data compression or decompression process by executing a program for a data compression and/or decompression process. Moreover, the processor 213 may perform a data compression or decompression process by executing a program for a data compression and/or decompression process. By doing so, the compression/decompression circuit 216 may not be provided in the FM controller 210 to correspond to the claimed limitation], the storage controller configured to utilize the information to access the one or more of the compressed data pages stored on the plurality of drives [(Paragraphs 0052-0054, 0062-0067, 0082-0085 and Paragraphs 0095-0097; FIGs.1, 2 and 3) wherein Satoyama teaches that Upon receiving a write command that designates the target device 310 correlated with the virtual volume 311, the storage device 104 selects a vacant page 323 from the pool 303 and allocates the page 323 to a write destination page 321 of the virtual volume 311. The storage device 104 writes write data to the selected page 323. When data is written to the page 323, the data is written to the stripe line 307 correlated with the block 325 of the flash-side pool address space mapped to the page 323 and is also written to the FM chip 280 correlated with the stripe line 307. Specifically, the storage controller 109 retrieves a block of the FMPK address space to which the block 325 of the flash-side pool address space corresponding to the write destination page 323 is mapped and sends a read/write request for the retrieved block to the FMPK 113. By arranging the units of data managed between the virtual volume 311 and the FMPK 113, the pool 303 and the flash-side pool 304 may be managed as one pool, where the storage device 104 writes write data to the selected page 323. When data is written to the page 323, the data is written to the stripe line 307 correlated with the block 325 of the flash-side pool address space mapped to the page 323 and is also written to the FM chip 280 correlated with the stripe line 307. Specifically, the storage controller 109 retrieves a block of the FMPK address space to which the block 325 of the flash-side pool address space corresponding to the write destination page 323 is mapped and sends a read/write request for the retrieved block to the FMPK 113 to correspond to the claimed limitation]. 
Satoyama does not appear to explicitly disclose each enclosure comprising at least one processing device coupled to memory and a redundant array of independent disks (RAID) arrangement comprising a plurality of drives, the at least one processing device being separate from the RAID arrangement.
However, Roberts discloses each enclosure comprising at least one processing device coupled to memory and a redundant array of independent disks (RAID) arrangement comprising a plurality of drives, the at least one processing device being separate from the RAID arrangement [(Paragraphs 0042-0045; FIGs. 1 and 2) wherein Roberts teaches where the Controller nodes 222 and storage nodes 224 can be built as general-purpose computers, however more frequently they are physically adapted for arrangement in large data centers, where they are arranged in modular racks comprising standard dimensions. Exemplary controller nodes 222 and storage nodes 224 may be dimensioned to take up a single unit of such rack, which is generally referred to as 1U. Such an exemplary storage node 224 may use a low-power processor and may be equipped with ten or twelve high capacity serial advanced technology attachment (SATA) storage devices 228 (even though only five storage devices 228 are shown for each storage node 224) and is connectable to the network over redundant Ethernet network interfaces. In some embodiments, storage nodes 224 may include a compute complex providing storage controller or other storage-related functionality. An exemplary controller node 222 may comprise high-performance servers and provide network access to applications 210 over multiple high bandwidth Ethernet network interfaces. Several storage nodes 224 can be grouped together, for example because they are housed in a single rack or a single physical location 220.1. For example, storage nodes 224.1.1 to 224.1.n may be grouped in physical location 220.1 and support host node 202.1, while storage node 224.2 may be located in physical location 220.2 and support host node 202.2. A peer group may communicate between physical locations 220 and may engage in peer-to-peer data operations, such as data offloading or rebuild from RAID or mirrored data, across physical locations 220 through network 202. In some embodiments, administrator 232.1 in location 220.1 and administrator 232.2 in location 220.2 may not control when peer data operations occur between storage devices 228. Controller nodes 222, storage nodes 224, and/or host systems for application 210 and/or RAID management system 250, may provide a storage control plane for storage devices 228. In some embodiments, the storage control plane may include any system components that provide host read/write, RAID management, and/or storage array or storage system level data management commands that are not themselves peer storage devices. For example, the storage control plane may include a combination of storage controllers, host controllers, RAID controllers, and similar systems to correspond to the claimed limitation].
Satoyama and Roberts are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Satoyama and Roberts before him or her, to modify the method of Satoyama to include the system of Roberts because it will enhance data access.
The motivation for doing so would be [“ to improve the reliability and scalability of peer-to-peer data recovery operations, based on enabling peer-to-peer data recovery with limited involvement of the storage control plane” (Paragraph 0016 by Roberts)].
Satoyama does not appear to explicitly disclose the at least one processing device of the given enclosure configured: to store one or more of the compressed data pages on a stripe of the plurality of drives according to the RAID arrangement; to determine that at least one other compressed data page of the compressed data pages does not fit on the stripe of the plurality of drives and has not been stored on the plurality of drives; the information comprising an indication that the at least one other compressed data page does not fit on the stripe of the plurality of drives and has not been stored on the plurality of drives and a size of the at least one other compressed data page.
However, Meiri discloses the at least one processing device of the given enclosure configured: to store one or more of the compressed data pages on a stripe of the plurality of drives according to the RAID arrangement [(Column 2, lines 18-55; FIGs. 1 and 2) wherein Meiri teaches a method includes splitting empty RAID stripes into sub -stripes and storing pages into the sub -stripes based on a compressibility score. In another aspect, a method includes reading pages from 1 -stripes, storing compressed data in a temporary location, reading multiple stripes, determining compressibility score for each stripe and filling stripes based on the compressibility score. In a further aspect, a method includes scanning a dirty queue in a system cache, compressing pages ready for destaging, combining compressed pages in to one aggregated page, writing one aggregated page to one stripe and storing pages with same compressibility score in a stripe. Meiri further teaches non-transitory computer-readable medium that stores computer-executable instructions, where the instructions cause a machine to split empty RAID stripes into sub -stripes and store pages into the sub -stripes based on a compressibility score. In another aspect, the instructions cause a machine to read pages from 1 -stripes, store compressed data in a temporary location, read multiple stripes, determine compressibility score for each stripe and fill stripes based on the compressibility score. In a further aspect, the instructions cause a machine to scan a dirty queue in a system cache, compress pages ready for destaging, combine compressed pages in to one aggregated page, write one aggregated page to one stripe and store pages with same compressibility score in a stripe. Meiri further teaches (Column 2, lines 18-55; FIGs. 1, 11 and 15) wherein Meiri teaches, with regards to FIG. 11, one example of a process to prepare for data compression is a process 700. Process 700 splits empty RAID (redundant array of independent disks) stripes into sub -stripes (702). In a RAID system, the backend 614 manages RAID stripes. Using an example of having 4 KB pages, each stripe is composed of N pages of data and K pages of parity, consuming a total of 4*(N+K) KB of Flash storage, where K>1 and N>1 and N equals the number of disks minus K; and K in one example equals 2. These stripes are called "1 -stripes". The 1 -stripes are split into variable size sub -stripes, where the width of a sub -stripe divides the page size. For example, a 2 -stripe may include 2N+2K sub-pages of 2 KB. This can be performed by taking normal stripes (i.e., 1 -stripes) and splitting them horizontally, resulting in twice as many 2 KB sub-pages. Similarly, a 4 -stripe includes 4N+4K sub-pages of 1 KB and an 8 -stripe includes 8N+8K sub-pages of 512B. S -stripes with S=1, 2, 4, 8, for example, consume the same amount of Flash storage, and thus there is no unusable small pieces of space on disk that cannot be reused. Also, any type of stripe (e.g., 2 -Stripe, 3 -Stripe and so forth) can be converted to another type of S -stripe in place, as needed, where Process 1100 scans volatile "dirty queue" (1102) and compress pages ready for destaging (1116) according to the regular system policy, for example. Process 1100 combines compressed pages into one aggregated page (1118) and writes the one aggregated page to a stripe (1122)  to correspond to the claimed limitation]
Satoyama and Dewitt are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Satoyama and Meiri before him or her, to modify the method of Satoyama to include the system of Meiri because it will enhance data access.
The motivation for doing so would be [“ ensuring equal spread of write operations to all data modules and SSDs independently of the user data/address access patterns” (Column 8, lines 40-41 by Meiri)].
Satoyama does not appear to explicitly to determine that at least one other compressed data page of the compressed data pages does not fit on the stripe of the plurality of drives and has not been stored on the plurality of drives.
However, Dewitt discloses to determine that at least one other compressed data page of the compressed data pages does not fit on the stripe of the plurality of drives and has not been stored on the plurality of drives [(Paragraphs 0023, 0044 and 0066-0068; FIGs 1-2 and 7-8) where Dewitt teaches that if the data partition was too large (i.e., the compression ratio was greater than initially assumed), there may be valuable space on the storage device that would remain unused if the data partition is not resized to be smaller. Conversely, if the data partition was too small (i.e., the compression ratio was less than initially assumed), the controller may not be capable of writing the entirety of the data to the data partition unless the data partition is resized to be larger. As such, the controller may issue error messages and not write the entirely of the requested data blocks to the storage device, and where Monitoring module 22 of controller 8 may determine an actual physical space used in the data partition. For instance, monitoring module 22 may determine whether a size of a remaining portion of the one or more blocks of data to be written to the data partition exceeds a threshold physical size for the data partition. If the size of the remaining portion does not exceed the physical threshold, management module 24 of controller 8 may continue to write the remaining portion of the blocks of data to the data partition. Responsive to the size of the remaining portion of the one or more blocks of data exceeding the threshold physical size for the data partition, monitoring module 22 may alert host device 4 that the threshold physical size has been exceeded. In some instances, host device 4 may generate a request to resize the allocated physical capacity the data partition. Monitoring module 22 of controller 8 may receive this request to resize the allocated physical capacity of the data partition issued by controller 8. For instance, the threshold physical size for the data partition may be a difference between the allocated physical capacity of the data partition and an amount of physical space used by the portion of the one or more blocks of data. In other words, monitoring module 22 of controller 8 may, responsive to either commands from host device 4 or an asynchronous event initiated by controller 8 and communicated to host device 4, dynamically check if the data to be written to the data partition will be too large for the data partition based on the currently available physical space. This could occur if the compression ratio is less than the assumed compression ratio, such as 1.5:1 instead of 11. Rather than simply attempt to write all of the one or more data blocks to the data. partition and address errors should they arise, by dynamically checking the available space and comparing the available space with the remaining data to be written, management module 24 of controller 8 may resize the data partition before such errors are realized to correspond to the claimed limitation].
Satoyama and Dewitt are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Satoyama and Dewitt before him or her, to modify the method of Satoyama to include the system of Dewitt because it will enhance data access.
The motivation for doing so would be [efficient utilization of the memory bandwidth capacity, reduced latency and improved system performance (Paragraph 009, lines 7-8 by Dewitt)].
Meiri further teaches the information comprising an indication that the at least one other compressed data page does not fit on the stripe of the plurality of drives and has not been stored on the plurality of drives and a size of the at least one other compressed data page [(Column 2, lines 18-55; FIGs. 1 and 2) wherein Meiri teaches a process 800 that  scans pages from a dirty queue, i.e., pages that have data that needs to be written to disk, and tests each page for compressibility (816). Process 800 gives each page a score of 1, 2, 4, 8 and so forth (818). A score of S means that the compressed page fits into a sub-page of 4 KB divided by S. For example, a page compressible by 80% gets a score S=4 (fits into 1/4 of a normal 4 KB page.). Process 800 finds S*N pages with a score S (822) and stores the pages into a corresponding S-stripe (826). When data is read from a compressed sub-page, it is uncompressed on the fly. Consider for example a 64 KB read command. This command triggers 16 page read operations (each of 4 KB). If the data is compressed, the array will decompress 16 pages. However, unlike other systems, the decompress operations can be run in parallel. For example, in a large cluster it is likely that the 16 pages are processed by different CPUs or different threads in multi-core CPUs, and the 16 decompress operations will happen simultaneously. This effectively improves the performance of decompress by a factor of 16, and instead of a high penalty on the 64 KB read there is very little if any penalty, where the monitoring scheme by Meiri by checking the sizes and the determining how fit the compressed pages into the corresponding stripe inherits the feature of the indication  to correspond to the claimed limitation].
Therefore, it would have been obvious to combine Satoyama, Roberts, Meiri and Dewitt to obtain the invention as specified in the instant claim.
As per dependent claim 3, Satoyama discloses wherein generating the compressed data pages based at least in part on the received data pages comprises at least one of: causing a compression offload engine of the storage system to compress the received data pages; and  compressing the received data pages by the at least one processing device of the given enclosure [(Paragraphs 0052-0054, 0062-0067, 0082-0085 and Paragraphs 0095-0097; FIGs.1, 2 and 3) wherein Satoyama teaches where the FMPK 113 includes a flash memory (FM) controller 210 and a plurality of flash memory (FM) chips 280 which is a nonvolatile storage medium for storing data. The FM controller 210 includes a drive interface (I/F) 211, a processor 213, a memory 214, a flash interface (I/F) 215, and a compression/decompression circuit 216. The processor 213 executes a program stored in a memory 214 of the FMPK 113 to thereby execute various processes (for example, processes corresponding to management of a storage area to be described later and an access request from the storage controller 109). For example, the processor 213 receives a read request or a write request from the storage controller 109 and executes a process corresponding to the received request. The processor 213 may receive a write request from the storage controller 109, complete the write request in a stage where data corresponding to the write request is written to the FM chip 280, and report completion of the write request to the storage controller 109. Moreover, the processor 213 may temporarily store data read or written between the storage controller 109 and the FM chip 280 in a buffer (not illustrated). Furthermore, the processor 213 may send a completion report of the write request to the storage controller 109 in a stage where the data corresponding to the write request from the storage controller 109 is written to a buffer. The compression/decompression circuit 216 is a device that performs a data compression process and a data decompression process. The compression/decompression circuit 216 is implemented by hardware such as an application specific integrated circuit (ASIC), for example. The compression/decompression circuit 216 may be constituted by a CPU and a memory. In this case, the CPU may perform a data compression or decompression process by executing a program for a data compression and/or decompression process. Moreover, the processor 213 may perform a data compression or decompression process by executing a program for a data compression and/or decompression process. By doing so, the compression/decompression circuit 216 may not be provided in the FM controller 210 to correspond to the claimed limitation].
As per dependent claim 5, Dewitt discloses wherein the storage controller is further configured: to obtain additional data pages associated with another input-output request [(Paragraphs 0023, 0044-0046, 0066-0068 and 0074-0076; FIGs 1-2 and 7-8) where Dewitt teaches controller 8 may resize portions of the data partition, possibly responsive to requests from host device 4. For instance, host device 4 may cause controller 8 to resize the allocated physical capacity of the data partition based at least in part on the usage percentage and the compression ratio. When the compression ratio is greater than an assumed compression ratio, controller 8 may decrease the allocated physical capacity of the data partition to free room in storage device 6 for other data. In other instances, when the compression ratio is less than the assumed compression ratio, controller 8 may increase the physical capacity of the data partition to decrease any errors that may occur from underprovisioning for the data blocks to correspond to the claimed limitation].
Meiri further teaches select one or more data pages of the additional data pages based at least in part on the indication in the information that the at least one other compressed data page has not been stored on the plurality of drives and the size of the at least one other compressed data page [(Column 2, lines 18-55; FIGs. 1 and 2) wherein Meiri teaches a process 800 that  scans pages from a dirty queue, i.e., pages that have data that needs to be written to disk, and tests each page for compressibility (816). Process 800 gives each page a score of 1, 2, 4, 8 and so forth (818). A score of S means that the compressed page fits into a sub-page of 4 KB divided by S. For example, a page compressible by 80% gets a score S=4 (fits into 1/4 of a normal 4 KB page.). Process 800 finds S*N pages with a score S (822) and stores the pages into a corresponding S-stripe (826). When data is read from a compressed sub-page, it is uncompressed on the fly. Consider for example a 64 KB read command. This command triggers 16 page read operations (each of 4 KB). If the data is compressed, the array will decompress 16 pages. However, unlike other systems, the decompress operations can be run in parallel. For example, in a large cluster it is likely that the 16 pages are processed by different CPUs or different threads in multi-core CPUs, and the 16 decompress operations will happen simultaneously. This effectively improves the performance of decompress by a factor of 16, and instead of a high penalty on the 64 KB read there is very little if any penalty, where the monitoring scheme by Meiri by checking the sizes and the determining how fit the compressed pages into the corresponding stripe inherits the feature of the indication  to correspond to the claimed limitation]; and to provide the selected one or more data pages of the additional data pages to the at least one processing device of the given enclosure [(Column 2, lines 18-55; FIGs. 1 and 2) wherein Meiri teaches a process 800 that  scans pages from a dirty queue, i.e., pages that have data that needs to be written to disk, and tests each page for compressibility (816) to determine compressibility score for each stripe and fill stripes based on the compressibility score. In a further aspect, an apparatus includes electronic hardware circuitry configured to scan a dirty queue in a system cache, compress pages ready for destaging, combine compressed pages in to one aggregated page, write one aggregated page to one stripe and store pages with same compressibility score in a stripe. Meiri also teaches Process 900 stores compressed data in a temporary location (922), reads j 1-stripes (e.g., 100), determines the compressibility score of each of pages in the stripes (928) and fills the stripes (i.e., write the compressed pages to the stripes corresponding to their compression level) (938). j is greater than or equal to 1. In one particular example, j=100 so that there are 100*N pages with different scores. In one example, process 900 first tries to fill as many 8-stripes as possible (i.e., it looks for 8N pages with a score greater than or equal to 8). Then it tries to fill as many 4-stripes as possible (looking for 4N pages of score greater than or equal to 4). Then it tries to fill as many 2-stripes as possible (looking for 2N pages of score greater than or equal to 2). The remainder of the pages is stored in 1-stripes (i.e., no compression), where the monitoring scheme by Meiri by checking the sizes and the determining how fit the compressed pages into the corresponding stripe inherits the feature of the indication  to correspond to the claimed limitation].
As per claim 21, Satoyama discloses wherein the at least one processing device of the given enclosure is further configured: to receive the selected one or more data pages of the additional data pages from the storage controller; to generate additional compressed data pages based at least in part on the selected one or more data pages; and to store the at least one other compressed data page and one or more of the additional compressed data pages together in another stripe on the plurality of drives [(Paragraphs 0052-0054, 0062-0067, 0082-0085 and Paragraphs 0095-0097; FIGs.1, 2 and 3) wherein Satoyama teaches where the processor 213 executes a program stored in a memory 214 of the FMPK 113 to thereby execute various processes (for example, processes corresponding to management of a storage area to be described later and an access request from the storage controller 109). For example, the processor 213 receives a read request or a write request from the storage controller 109 and executes a process corresponding to the received request. The processor 213 may receive a write request from the storage controller 109, complete the write request in a stage where data corresponding to the write request is written to the FM chip 280, and report completion of the write request to the storage controller 109. Moreover, the processor 213 may temporarily store data read or written between the storage controller 109 and the FM chip 280 in a buffer (not illustrated). Furthermore, the processor 213 may send a completion report of the write request to the storage controller 109 in a stage where the data corresponding to the write request from the storage controller 109 is written to a buffer. The compression/decompression circuit 216 is a device that performs a data compression process and a data decompression process. The compression/decompression circuit 216 is implemented by hardware such as an application specific integrated circuit (ASIC), for example. The compression/decompression circuit 216 may be constituted by a CPU and a memory. In this case, the CPU may perform a data compression or decompression process by executing a program for a data compression and/or decompression process. Moreover, the processor 213 may perform a data compression or decompression process by executing a program for a data compression and/or decompression process. By doing so, the compression/decompression circuit 216 may not be provided in the FM controller 210, where it will be obvious for Satoyama to receive the selected one or more pages, generate additional compressed pages and to store the compressed pages based on the teaching of Meiri, Dewitt as discussed with regards to claim 5 to correspond to the claimed limitation].
As for independent claims 9 and 16, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale. 
As for claims 11 and 18, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for claims 12 and 19, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
Claims 2, 6, 7, 10, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Satoyama/Roberts/Meiri/Dewitt, as applied to claims 1, 9 and 16 above, and further in view of Evans et al. (US PGPUB 2014/0359219) (hereinafter ‘Evans’).
As per dependent claim 2, Satoyama/Roberts/Meiri/Dewitt teaches the apparatus of claim 1.
Satoyama/Roberts/Meiri/Dewitt does not appear to explicitly disclose wherein the information comprises an indication of a location of each of the one or more compressed data pages that was stored on the plurality of drives and a size of each of the one or more compressed data pages that was stored on the plurality of drives.
However, Evans discloses wherein the information comprises an indication of a location of each of the one or more compressed data pages that was stored on the plurality of drives [(Paragraphs 0010-0011, 0042-0044 and Paragraphs 0052  ; FIGs 1 and 7-8) where Evans teaches that the cache memory controller includes an encoder to compress application data from the application accelerator processors for writes to the memory and a decoder to decompress compressed application data read from the memory. To support processing by an application program, the CPU will allocate buffers in the memory to store the application data provided by the application accelerator processors. The CPU provides location parameters for the allocated buffers to the cache memory controller. The cache memory controller monitors memory addresses specified in read requests and write requests from/to the first memory. The cache memory controller selects parameters for the encoder and decoder based on the specified memory addresses and the location parameters. The encoder compresses the application data in accordance with the parameters to form compressed application data for writes to the buffer in memory. The decoder decompresses compressed application data retrieved from the buffer in memory. In another aspect, there is provided a method including allocating one or more buffers in memory to store application data provided by one or more application accelerator processors, receiving the location parameters for the allocated buffers and a set of parameters associated with the location parameters at a cache memory controller. At the cache memory controller the method further includes monitoring memory addresses specified by the application accelerator processors in respective read requests and write requests from/to the memory, selecting one or more of the parameters based on the specified memory addresses and the location parameters in response to the respective read requests and write requests, compressing the application data in response to a write request or decompressing compressed application data retrieved from memory in response to a read request. The compressing and decompressing are performed in accordance with the selected parameters to correspond to the claimed limitation] and a size of each of the one or more compressed data pages that was stored on the plurality of drives [(Paragraphs 0010-0011, 0042-0044 and Paragraphs 0052-0054; FIGs 1 and 7-8) where the present invention of Evans teaches that cache memory controller 108 may also support direct memory access (DMA) transfers from the application accelerator processor 104-x to the memory 129. The application accelerator processor 104-x may provide a DMA descriptor containing a source address in a source memory, a destination address in the memory 120 and a length parameter indicating the size of the data to be transferred. The length parameter may represent a block size, a packet length, raster length or other suitable representation of the portion of application data to be transferred. The cache memory controller 108 may compare the destination address with the location parameters in the table 140 to determine the pointer to the associated descriptor. The controller engine may provide the associated descriptor information to the encoder 110 for writes or the decoder 112 for reads to correspond to the claimed limitation]. 
Satoyama and Evans are analogous art because they are from the same field of endeavor of memory and storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Satoyama and Evans before him or her, to modify the apparatus of Evans to include the information management of Evans because it will enhance data write performance.
The motivation for doing so would be to [efficient utilization of the memory bandwidth capacity, reduced latency and improved system performance (Paragraph 009, lines 7-8 by Evans)].
Therefore, it would have been obvious to combine Satoyama and Evans to obtain the invention as specified in the instant claim.
As per dependent claim 6, Evans discloses wherein responsive to receiving a read command from the storage controller that targets a compressed data page stored in the plurality of drives, the at least one processing device of the given enclosure is configured: to retrieve the targeted compressed data page from the plurality of drives [(Paragraphs 0010-0011, 0040-0044 and Paragraphs 0052  ; FIGs 1-2 and 7-8) where Evans teaches that the FIG. 2 is a block diagram an example of a multicore computing system including a cache memory controller. The multicore computing system 100 may include one or more central processing units (CPUs) 102, which may have a single or multiple core design, and one or more application accelerator processors, or cores, 104-1 to 104-N. The application accelerator processors 104-104-N may include specialized hardware accelerators for processing data intensive functions for particular applications. The cache memory controller 108 includes operations for accelerated data transfers between the application accelerator processors 104-1 to 104-N and the memory 120. The cache memory controller 108 may include an encoder 110, a decoder 112 and a cache memory 114. The encoder 110 may be configured to apply compression operations to the application data for write operations to the memory 120. The memory 120 may store the compressed application data. The decoder 112 may be configured to apply decompression operations to compressed application data retrieved from the memory 120 in response to a read operation. The cache memory 114 may store uncompressed application data. Uncompressed data as the term "uncompressed" is used herein can refer to data which can be provided as input to a compression engine, or as data output from a decompression engine, including never-compressed data or previously compressed and then decompressed data. The memory controller 118 provides an interface between the rest of the system and the memory 120. The memory controller 118 may be a conventional memory controller and depends on the type of memory 120. Typically, the memory controller translates the accesses from the requestors into commands understood by the memory and includes functional blocks for memory mapping, arbitration, command generation and a data path;  to decompress the targeted compressed data page to generate a decompressed data page; and to provide the decompressed data page to the storage controller [(Paragraphs 0010-0011, 0040-0044 and Paragraphs 0052; FIGs 1-2 and 7-8) where Evans teaches, where FIG. 3 is a block diagram of the cache memory controller 108, in accordance with a preferred embodiment. During an initialization phase, the controller engine 140 may receive the location parameters and descriptors via a control plane of the bus subsystem 106 from the CPU 102. The location parameters and associated descriptors may be stored in the controller memory 144. The descriptor may be stored as a table in the controller memory 144. A table relating the location parameters with pointers to the associated descriptor table may also be stored in the controller memory 144. The operations of the encoder 110 and the decoder 112 may vary for the different types of application data. The associated descriptor table contains information and the set of parameters appropriate for the particular application data to configure operations of the encoder 110 for writes or the decoder 112 for reads. During a data processing phase, the controller engine 140 monitors memory addresses specified in read requests and write requests from/to the memory 120. The controller engine 140 compares the specified memory address to the location parameters to determine the associated descriptor. The controller engine 140 provides the parameters from the descriptor to the encoder 110 for writes or the decoder for reads. The encoder 110 and the decoder 112 use the parameters to configure the respective operations, as described below. In response to write requests, the controller engine 140 enables the encoder 110 to compress the application data to provide compressed application data to the particular allocated buffer in the memory 120 via the memory controller 118. The memory controller 118 provides the normal control functions for the data transfer to the allocated buffer in the memory 120. The cache memory 114 may store uncompressed application data. The uncompressed application data may comprise portions of application data received from one or more of the application accelerator processors 104-1 to 104-N and/or portions of decompressed application data received from the decoder 112. The cache memory 114 may comprise one or more of a level 1 (L1) cache, a level 2 (L2) cache, a level 3 (L3) cache, a mid-level cache (MLC) or a last level cache (LLC), as appropriate for the system architecture. The translation lookaside buffer (TLB) 142 stores address information for portions of compressed application data stored in the memory 120 corresponding to portions of uncompressed application data also stored in the cache memory 114. Recently accessed portions of the uncompressed application data may be stored in the cache memory 114 so that they may be provided rapidly to the application accelerator processor 104-x or CPU 102 in response to a subsequent read request. The TLB may store an address table of memory addresses (for locations in memory 120) and the cache memory addresses (locations in cache memory 114) of portions of application data that are presently stored in the cache memory 114. In response to a read request, the controller engine 140 accesses the address information from the TLB 142 to determine whether the portion of application data is in the cache. If the requested portion is in the cache memory 114 (cache hit), it is transferred via the bus 106 to the requesting processor. If the requested portion is not in the cache memory 114 (cache miss), the request is passed to the memory controller 118 for retrieving the portion of application data from the memory 120. The application data retrieved from the memory 120 has previously been compressed by the encoder 110 in response to a previous write request. The controller engine 140 provides the associated descriptor to enable the decoder 112 to decompress the portion of compressed application data. The controller engine 140 may store the decompressed application data in the cache memory 114 and enter the corresponding address information for the portions locations in the memory 120 and the cache memory 114 into the address table of the TLB 142. The cache memory controller 108 transfers the portion decompressed application data to the requesting processor via the bus 106 to correspond to the claimed limitation].
As per dependent claim 7, Evans discloses wherein responsive to receiving a read command from the storage controller that targets a compressed data page stored in the plurality of drives, the at least one processing device of the given enclosure is configured: to retrieve the targeted compressed data page from the plurality of drives; and  to provide the targeted compressed data page to the storage controller [(Paragraphs 0010-0011, 0040-0044 and Paragraphs 0052  ; FIGs 1-2 and 7-8) where Evans teaches that the FIG. 2 is a block diagram an example of a multicore computing system including a cache memory controller. The multicore computing system 100 may include one or more central processing units (CPUs) 102, which may have a single or multiple core design, and one or more application accelerator processors, or cores, 104-1 to 104-N. The application accelerator processors 104-104-N may include specialized hardware accelerators for processing data intensive functions for particular applications. The cache memory controller 108 includes operations for accelerated data transfers between the application accelerator processors 104-1 to 104-N and the memory 120. The cache memory controller 108 may include an encoder 110, a decoder 112 and a cache memory 114. The encoder 110 may be configured to apply compression operations to the application data for write operations to the memory 120. The memory 120 may store the compressed application data. The decoder 112 may be configured to apply decompression operations to compressed application data retrieved from the memory 120 in response to a read operation. The cache memory 114 may store uncompressed application data. Uncompressed data as the term "uncompressed" is used herein can refer to data which can be provided as input to a compression engine, or as data output from a decompression engine, including never-compressed data or previously compressed and then decompressed data. The memory controller 118 provides an interface between the rest of the system and the memory 120. The memory controller 118 may be a conventional memory controller and depends on the type of memory 120. Typically, the memory controller translates the accesses from the requestors into commands understood by the memory and includes functional blocks for memory mapping, arbitration, command generation and a data path; wherein responsive to receiving targeted compressed data page from the at least one processing device of the given enclosure, the storage controller is configured: to receive the targeted compressed data page from the at least one processing device of the given enclosure; and to decompress the targeted compressed data page [(Paragraphs 0010-0011, 0040-0044 and Paragraphs 0052; FIGs 1-2 and 7-8) where Evans teaches, where FIG. 3 is a block diagram of the cache memory controller 108, in accordance with a preferred embodiment. During an initialization phase, the controller engine 140 may receive the location parameters and descriptors via a control plane of the bus subsystem 106 from the CPU 102. The location parameters and associated descriptors may be stored in the controller memory 144. The descriptor may be stored as a table in the controller memory 144. A table relating the location parameters with pointers to the associated descriptor table may also be stored in the controller memory 144. The operations of the encoder 110 and the decoder 112 may vary for the different types of application data. The associated descriptor table contains information and the set of parameters appropriate for the particular application data to configure operations of the encoder 110 for writes or the decoder 112 for reads. During a data processing phase, the controller engine 140 monitors memory addresses specified in read requests and write requests from/to the memory 120. The controller engine 140 compares the specified memory address to the location parameters to determine the associated descriptor. The controller engine 140 provides the parameters from the descriptor to the encoder 110 for writes or the decoder for reads. The encoder 110 and the decoder 112 use the parameters to configure the respective operations, as described below. In response to write requests, the controller engine 140 enables the encoder 110 to compress the application data to provide compressed application data to the particular allocated buffer in the memory 120 via the memory controller 118. The memory controller 118 provides the normal control functions for the data transfer to the allocated buffer in the memory 120. The cache memory 114 may store uncompressed application data. The uncompressed application data may comprise portions of application data received from one or more of the application accelerator processors 104-1 to 104-N and/or portions of decompressed application data received from the decoder 112. The cache memory 114 may comprise one or more of a level 1 (L1) cache, a level 2 (L2) cache, a level 3 (L3) cache, a mid-level cache (MLC) or a last level cache (LLC), as appropriate for the system architecture. The translation lookaside buffer (TLB) 142 stores address information for portions of compressed application data stored in the memory 120 corresponding to portions of uncompressed application data also stored in the cache memory 114. Recently accessed portions of the uncompressed application data may be stored in the cache memory 114 so that they may be provided rapidly to the application accelerator processor 104-x or CPU 102 in response to a subsequent read request. The TLB may store an address table of memory addresses (for locations in memory 120) and the cache memory addresses (locations in cache memory 114) of portions of application data that are presently stored in the cache memory 114. In response to a read request, the controller engine 140 accesses the address information from the TLB 142 to determine whether the portion of application data is in the cache. If the requested portion is in the cache memory 114 (cache hit), it is transferred via the bus 106 to the requesting processor. If the requested portion is not in the cache memory 114 (cache miss), the request is passed to the memory controller 118 for retrieving the portion of application data from the memory 120. The application data retrieved from the memory 120 has previously been compressed by the encoder 110 in response to a previous write request. The controller engine 140 provides the associated descriptor to enable the decoder 112 to decompress the portion of compressed application data. The controller engine 140 may store the decompressed application data in the cache memory 114 and enter the corresponding address information for the portions locations in the memory 120 and the cache memory 114 into the address table of the TLB 142. The cache memory controller 108 transfers the portion decompressed application data to the requesting processor via the bus 106 to correspond to the claimed limitation].
As for claims 10 and 17, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 13 and 20, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
As for claim 14, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Claims 8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Satoyama/Roberts/Meiri/Dewitt, as applied to claims 1 above, and further in view of S et al. (US PGPUB 2011/0239042) (hereinafter ‘S’) in view of Evans.
As per dependent claim 8, Satoyama/Roberts/Meiri/Dewitt teaches the apparatus of claim 1.
Satoyama/Roberts/Meiri/Dewitt does not appear to explicitly disclose wherein responsive an indication of a disk failure, the at least one processing device of the given enclosure is configured: to read RAID parities from the plurality of drives;  to regenerate the one or more compressed data pages based at least in part on the RAID parities; to decompress the regenerated one or more compressed data pages; and to provide the one or more decompressed data pages to the storage controller.
However, S discloses wherein responsive an indication of a disk failure, the at least one processing device of the given enclosure is configured: to read RAID parities from the plurality of drives;  to regenerate the one or more compressed data pages based at least in part on the RAID parities [(Paragraphs 0039; FIGs 1 and 8) where S teaches that the present invention is generally more fault tolerant than the RAID 4, RAID 5 and RAID 6 implementations since the present invention may continue to operate without data loss if more than 2 drives fail (up to 2n/3 drives provided no 3 logically contiguous drives fail). Additional fault tolerance may be implemented compared with RAID 3, RAID 5 and RAID 6 groups. In the case of the RAID 3, RAID 5 and RAID 6 groups, whenever a modify operation is implemented on the group, all the drives need to be read to recalculate the parity and update the parity along with the modified data. With the present invention, for every modify operation, the data is striped and written to the respective drives 100a-100n. The compression of the stripes are then independently generated and written onto the logically contiguous drives in the RAID group. Fewer reads and/or updates are needed compared with the parity generation methods to correspond to the claimed limitation]. 
Satoyama and S are analogous art because they are from the same field of endeavor of rebuild and storage management.
Before the effective filling date,, it would have been obvious to one of ordinary skill in the art, having the teachings of Satoyama and S before him or her, to modify the apparatus of Satoyama to include the cache management of S because it will enhance data write performance.
The motivation for doing so would be to [establish a higher level of redundancy and fault tolerance than RAID level 6 without increasing the processing overhead of implementing parity (Paragraph 0010 by S)].
Therefore, it would have been obvious to combine Satoyama and S to obtain the invention as specified in the instant claim.
Satoyama/S does not appear to explicitly disclose decompress the regenerated one or more compressed data pages; and to provide the one or more decompressed data pages to the storage controller.
Evans teaches decompress the regenerated one or more compressed data pages; and to provide the one or more decompressed data pages to the storage controller [(Paragraphs 0010-0011, 0040-0044 and Paragraphs 0052; FIGs 1-2 and 7-8) where Evans teaches, where FIG. 3 is a block diagram of the cache memory controller 108, in accordance with a preferred embodiment. During an initialization phase, the controller engine 140 may receive the location parameters and descriptors via a control plane of the bus subsystem 106 from the CPU 102. The location parameters and associated descriptors may be stored in the controller memory 144. The descriptor may be stored as a table in the controller memory 144. A table relating the location parameters with pointers to the associated descriptor table may also be stored in the controller memory 144. The operations of the encoder 110 and the decoder 112 may vary for the different types of application data. The associated descriptor table contains information and the set of parameters appropriate for the particular application data to configure operations of the encoder 110 for writes or the decoder 112 for reads. During a data processing phase, the controller engine 140 monitors memory addresses specified in read requests and write requests from/to the memory 120. The controller engine 140 compares the specified memory address to the location parameters to determine the associated descriptor. The controller engine 140 provides the parameters from the descriptor to the encoder 110 for writes or the decoder for reads. The encoder 110 and the decoder 112 use the parameters to configure the respective operations, as described below. In response to write requests, the controller engine 140 enables the encoder 110 to compress the application data to provide compressed application data to the particular allocated buffer in the memory 120 via the memory controller 118. The memory controller 118 provides the normal control functions for the data transfer to the allocated buffer in the memory 120. The cache memory 114 may store uncompressed application data. The uncompressed application data may comprise portions of application data received from one or more of the application accelerator processors 104-1 to 104-N and/or portions of decompressed application data received from the decoder 112. The cache memory 114 may comprise one or more of a level 1 (L1) cache, a level 2 (L2) cache, a level 3 (L3) cache, a mid-level cache (MLC) or a last level cache (LLC), as appropriate for the system architecture. The translation lookaside buffer (TLB) 142 stores address information for portions of compressed application data stored in the memory 120 corresponding to portions of uncompressed application data also stored in the cache memory 114. Recently accessed portions of the uncompressed application data may be stored in the cache memory 114 so that they may be provided rapidly to the application accelerator processor 104-x or CPU 102 in response to a subsequent read request. The TLB may store an address table of memory addresses (for locations in memory 120) and the cache memory addresses (locations in cache memory 114) of portions of application data that are presently stored in the cache memory 114. In response to a read request, the controller engine 140 accesses the address information from the TLB 142 to determine whether the portion of application data is in the cache. If the requested portion is in the cache memory 114 (cache hit), it is transferred via the bus 106 to the requesting processor. If the requested portion is not in the cache memory 114 (cache miss), the request is passed to the memory controller 118 for retrieving the portion of application data from the memory 120. The application data retrieved from the memory 120 has previously been compressed by the encoder 110 in response to a previous write request. The controller engine 140 provides the associated descriptor to enable the decoder 112 to decompress the portion of compressed application data. The controller engine 140 may store the decompressed application data in the cache memory 114 and enter the corresponding address information for the portions locations in the memory 120 and the cache memory 114 into the address table of the TLB 142. The cache memory controller 108 transfers the portion decompressed application data to the requesting processor via the bus 106 to correspond to the claimed limitation].
Satoyama, S and Evans are analogous art because they are from the same field of endeavor of storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Satoyama, S and Evans before him or her, to modify the apparatus of Evans to include the information management of Evans because it will enhance storage performance.
The motivation for doing so would be to [efficient utilization of the memory bandwidth capacity, reduced latency and improved system performance (Paragraph 009, lines 7-8 by Evans)].
Therefore, it would have been obvious to combine Satoyama and Evans to obtain the invention as specified in the instant claim.
As for claim 15, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135